Filed 4/29/22 P. v. Lawrence CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE




 THE PEOPLE,
                                                                         A164030
           Plaintiff and Respondent,
 v.                                                                      (Del Norte County
                                                                         Super. Ct. No. CRF 21-9159)
 MICHAEL JEFFREY LAWRENCE,
           Defendant and Appellant.



         Michael Jeffrey Lawrence appeals from a judgment entered after a jury
convicted him of several offenses, including possession of a controlled
substance while armed with a loaded firearm (Health & Saf. Code, § 11370.1,
subd. (a)), undesignated statutory references are to this code). Lawrence’s
appointed counsel filed a brief asking this court to review the record to
determine whether there are arguable issues. (People v. Wende (1979)
25 Cal.3d 436 (Wende).) Having found none, we affirm.
         In April 2021, the prosecution charged Lawrence with three offenses
arising out of incidents in October 2020 and March 2021: possession of
a controlled substance while armed with a loaded firearm (§ 11370.1, subd.
(a), count 1); possession of a controlled substance for sale (§ 11378, count 2);



                                                               1
and misdemeanor driving while privilege suspended or revoked. (Veh. Code,
§ 14601.1, subd. (a), count 3.)
      At trial, the prosecution offered the following evidence:
      On an October 2020 evening, California Highway Patrol Officer Bryan
Cooke saw a car with expired registration tags. Cooke stopped the car.
Lawrence was in the driver’s seat, and there were boxes of ammunition and
drug paraphernalia on the passenger seat. Lawrence’s driver’s license was
suspended. Cooke arrested Lawrence, searched the car, and found a useable
amount of methamphetamine and a large amount of cash.
      On an afternoon in March 2021, National Park Service Patrol Officer
Robert Romer noticed an illegally parked minivan with expired registration
tags. Romer also saw two men, including Lawrence, who was wearing
a backpack. Romer approached the two men and asked them to whom the
minivan belonged. Lawrence’s companion said the minivan was his. Romer
asked to search Lawrence’s backpack. He agreed. In the backpack, Romer
found a loaded and operable nine-millimeter handgun with a high-capacity
magazine, cash, and a useable amount of methamphetamine.
      The jury convicted Lawrence of counts 1 and 3, and of misdemeanor
possession of methamphetamine (§ 11377, subd. (a)), a lesser included offense
of count 2. On November 2, 2021, the trial court suspended imposition of
sentence and placed Lawrence on formal probation for two years with various
terms and conditions, including that he serve 240 days in jail. The court
ordered Lawrence to pay a restitution fine and various court assessments.




                                       2
      Appointed counsel filed a Wende brief and notified Lawrence he had
a right to file a supplemental brief on his own behalf. No supplemental brief
has been filed. We have reviewed the record pursuant to Wende and find no
reasonably arguable appellate issue.
      The judgment is affirmed.




                                       3
                                _________________________
                                Rodríguez, J.


WE CONCUR:


_________________________
Tucher, P. J.


_________________________
Fujisaki, J.




A164030

                            4